Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Information Disclosure Statement

1.	The Information Disclosure Statement dated 07/01/2021 is acknowledged by the Examiner. 

Claim Objections

2.	Claims 7 and 15 are objected to because of the following informalities:  Reciting the acronym “SCADA” without including the meaning of the acronym. 

3.	Claims 11-13 are objected to because of the following informalities:  A colon punctuation mark should be inserted in the preamble of claim 11 so that structure for the intelligent electronic device is recited with the body of the claim. 
Claim 11:	“An intelligent electronic device configured for a wireless communication with a base station of a wireless communication system, the intelligent electronic device comprising: a microprocessor and a program memory comprising computer code enabling the intelligent electronic device to perform a method comprising:	
monitoring…
controlling…”
Appropriate correction is required.

4.	Claims 14-18 are objected to because of the following informalities:  Claim 14, line 1 recites “A computer-readable storage medium comprising…” to implement the method. 
A non-transitory computer readable storage medium" merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, "executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor" adds functional relationship to the clamed invention.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 14, line 1 recites “A computer-readable storage medium comprising…” 
It is noted that applicant fails to provide antecedent basis for the claim terminology  “computer-readable storage medium” intended to be covered within the meaning in the disclosure. Since the applicant fails to provide antecedent basis to limit the specific statutory embodiments, “computer-readable storage medium” belongs to the intrinsic non- statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. Signals have the ability to store information for a later time (a signal can be created and received at a later time). Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical "device" or "part." A propagating electromagnetic signal is not a "machine" as that term is used in § 101. Signals, standing alone, are not "manufacture[s]" under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a "chemical union," nor a gas, fluid, powder, or solid. Signals are not "composition[s] of matter." Thus, a transitory, propagating signal is not a "process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101 ; thus, such a signal cannot be patentable subject matter. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1-5, 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al, US 2021/0099369 hereafter Huang in view Bush et al, US 2012/0249286 hereafter Bush. 

As for claim 1, Huang discloses:
A method of operating an intelligent electronic device that is in a wireless communication with a base station of a wireless communication system (Huang, Fig. 1, [0003], [0041], [0045], Operating a cloud intelligent robot in communication with a base station of wireless private network), the method comprising: 
monitoring at least two QoS parameters of the wireless communication controlling the operation of the intelligent electronic device based on the at least two QoS parameters (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate), 
wherein the intelligent electronic device comprises a communication module (Huang, Fig. 6, 61, 62, [0119]-[0120], The cloud intelligent robot includes a transmitting/receiving units 61/62), 
wherein the communication is carried out between the communication module and the base station (Huang, Fig. 6, 61, 62, [0090], [0119]-[0120], Communication is carried between the transmitting/receiving units 61/62 and the base station) of the wireless communication system (Huang, Fig. 1, [0003], [0041], [0045], The base station of wireless private network), and 
wherein the at least two QoS parameters are determined at least in part in the wireless communication module and are transferred to a control module of the intelligent electronic device via an interface (Huang, Fig. 6, 62, 63, [0120]-[0122], The receiving unit 62 receives/determines the operating information from the base station/network device and transfers it to the diagnosis unit 63 of the intelligent device via the connection between the receiving unit 62 and the diagnosis unit 63 as shown in Fig. 6).  

Huang does not explicitly disclose the communication module is a wireless communication module. Huang does not explicitly disclose the communication between the communication module of the intelligent electronic device and the base station is wireless communication.

However, Bush discloses the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication as taught by Bush to provide an IED capable to addresses faults and cyber security threats to the utility network (Bush, [0003]).

As for claim 2, Huang does not explicitly disclose:
Controlling the operation of the intelligent electronic device based on the at least two QoS parameters comprises at least one of the following: modifying a protection method employed in the intelligent electronic device, modifying a communication method between the intelligent electronic device and a base station, and modifying a control method in the intelligent electronic device.  

However, Bush discloses controlling the operation of the intelligent electronic device based on the at least two QoS parameters comprises at least one of the following: modifying a protection method employed in the intelligent electronic device, modifying a communication method between the intelligent electronic device and a base station, and modifying a control method in the intelligent electronic device (Bush, FIG. 8, [0035], [0040]-[0041], Adjusting/modifying the utility or power system protection parameters in the device based on the received monitored quality information).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with controlling the operation of the intelligent electronic device based on the at least two QoS parameters comprises at least one of the following: modifying a protection method employed in the intelligent electronic device, modifying a communication method between the intelligent electronic device and a base station, and modifying a control method in the intelligent electronic device as taught by Bush to provide an IED capable to addresses faults and cyber security threats to the utility network (Bush, [0003]).

As for claim 3, Huang discloses:
Monitoring the at least two parameters of the wireless communication comprises monitoring at least two of the following: a received signal strength indicator, a latency parameter, a packet loss rate parameter, and a network load parameter (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate).  

As for claim 4, the combination of Huang and Bush discloses:
Receiving, via the wireless communication module (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices), at least one QoS parameter determined in the base station from the base station (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Receiving operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate determined in the base station from the base station).  

As for claim 5, Huang discloses:
Monitoring at least one status variable of the base station received from the base station wherein the at least one status variable includes at least one of the following: a power status of the base station indicating the base station is on normal electric power or an uninterruptable power supply, a health status of the base station, and a health status of at least one internal system of the base station (Huang, [0103]-[0104], [0140], [0143]-[0146], Monitoring/diagnosing an overload status and/or low service quality of a base station. The Examiner interprets overload and/or low service quality to indicate a health status).  

As for claim 8, Huang does not explicitly disclose: 
The intelligent electronic device is configured to monitor a functional element of a power grid, control a functional element of a power grid, or monitor and control a functional element of a power grid.

However, Bush discloses the intelligent electronic device is configured to monitor a functional element of a power grid, control a functional element of a power grid, or monitor and control a functional element of a power grid (Bush, Fig. 4, 212, Fig. 8, [0039]-[0041], [0020], The IED comprises an utility threat assessment manager 212 for monitoring and controlling a functional element of the power grid).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the intelligent electronic device is configured to monitor a functional element of a power grid, control a functional element of a power grid, or monitor and control a functional element of a power grid as taught by Bush to provide an IED capable to addresses faults and cyber security threats to the utility network (Bush, [0003]).

As for claim 9, Huang does not explicitly disclose: 
The intelligent electronic device has a function of at least one of the following: a protective relaying device, a tap changer controller, a circuit breaker controller, a capacitor bank switch, a recloser controller, and a voltage regulator.

However, Bush discloses the intelligent electronic device has a function of at least one of the following: a protective relaying device, a tap changer controller, a circuit breaker controller (Bush, [0020], A breaker), a capacitor bank switch, a recloser controller (Bush, [0025], The IED is a recloser controller), and a voltage regulator (Bush, [0020], The IED includes a voltage regulator).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the intelligent electronic device has a function of at least one of the following: a protective relaying device, a tap changer controller, a circuit breaker controller, a capacitor bank switch, a recloser controller, and a voltage regulator as taught by Bush to address faults and cyber security threats to the utility network (Bush, [0003]). 

As for claim 10, Huang does not explicitly disclose: 
The intelligent electronic device is configured to communicate with other intelligent electronic devices.

However, Bush discloses the intelligent electronic device is configured to communicate with other intelligent electronic devices (Bush, [0027]-[0029], The intelligent  electronic recloser/IED communicates with other reclosers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the intelligent electronic device is configured to communicate with other intelligent electronic devices as taught by Bush to provide a network of IEDs which operate as a sensing mechanism to detect potential threats to the power utility network (Bush, [0029]).

As for claim 11, Huang discloses:
An intelligent electronic device configured for a wireless communication with a base station of a wireless communication system (Huang, Fig. 1, [0003], [0041], [0045], Operating a cloud intelligent robot in communication with a base station of wireless private network), the intelligent electronic device comprising a microprocessor and a program memory (Huang, Fig. 6, [0010],  The cloud intelligent robot includes a processor and memory) comprising computer code enabling the intelligent electronic device to perform a method comprising: 
monitoring at least two QoS parameters of the wireless communication controlling the operation of the intelligent electronic device based on the at least two QoS parameters (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate), 
wherein the intelligent electronic device comprises a communication module (Huang, Fig. 6, 61, 62, [0119]-[0120], The cloud intelligent robot includes a transmitting/receiving units 61/62), 
wherein the communication is carried out between the communication module and the base station (Huang, Fig. 6, 61, 62, [0090], [0119]-[0120], Communication is carried between the transmitting/receiving units 61/62 and the base station) of the wireless communication system (Huang, Fig. 1, [0003], [0041], [0045], The base station of wireless private network), and 
wherein the at least two QoS parameters are determined at least in part in the wireless communication module and are transferred to a control module of the intelligent electronic device via an interface (Huang, Fig. 6, 62, 63, [0120]-[0122], The receiving unit 62 receives/determines the operating information from the base station/network device and transfers it to the diagnosis unit 63 of the intelligent device via the connection between the receiving unit 62 and the diagnosis unit 63 as shown in Fig. 6).  

Huang does not explicitly disclose the communication module is a wireless communication module. Huang does not explicitly disclose the communication between the communication module of the intelligent electronic device and the base station is wireless communication.

However, Bush discloses the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication as taught by Bush to provide an IED capable to addresses faults and cyber security threats to the utility network (Bush, [0003]). 

As for claim 12, the combination of Huang and Bush discloses:
The wireless communication module (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices) for carrying out the wireless communication with the base station of the wireless communication system (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices).

As for claim 13, Huang discloses: the combination of Huang and Bush discloses:
The control module, wherein the wireless communication module (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices) is configured for transferring the at least two QoS parameters via an interface to the control module (Huang, Fig. 6, 62, 63, [0120]-[0122], The receiving unit 62 receives the operating information from the base station/network device and transfers it to the diagnosis unit 63 of the intelligent device via the connection between the receiving unit 62 and the diagnosis unit 63 as shown in Fig. 6).  

As for claim 14, Huang discloses:
A computer-readable storage medium  (Huang, Fig. 6, [0010],  The cloud intelligent robot includes a processor and memory)comprising instructions which, when executed, cause an intelligent electronic device to perform a method comprising: 
monitoring at least two QoS parameters of the wireless communication (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate),  
wherein the intelligent electronic device comprises a communication module (Huang, Fig. 6, 61, 62, [0119]-[0120], The cloud intelligent robot includes a transmitting/receiving units 61/62), 
wherein the communication is carried out between the communication module and the base station (Huang, Fig. 6, 61, 62, [0090], [0119]-[0120], Communication is carried between the transmitting/receiving units 61/62 and the base station) of the wireless communication system (Huang, Fig. 1, [0003], [0041], [0045], The base station of wireless private network), and 
wherein the at least two QoS parameters are determined at least in part in the wireless communication module and are transferred to a control module of the intelligent electronic device via an interface (Huang, Fig. 6, 62, 63, [0120]-[0122], The receiving unit 62 receives/determines the operating information from the base station/network device and transfers it to the diagnosis unit 63 of the intelligent device via the connection between the receiving unit 62 and the diagnosis unit 63 as shown in Fig. 6).  

Huang does not explicitly disclose the communication module is a wireless communication module. Huang does not explicitly disclose the communication between the communication module of the intelligent electronic device and the base station is wireless communication. Huang does not explicitly disclose controlling the operation of the intelligent electronic device based on the at least two QoS parameters.

However, Bush discloses the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices), controlling the operation of the intelligent electronic device based on the at least two QoS parameters (Bush, FIG. 8, [0040]-[0041], Adjusting/modifying the utility or power system protection parameters in the device based on received monitored quality information).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the communication module is a wireless communication module and the communication between the communication module of the intelligent electronic device and the base station is wireless communication, controlling the operation of the intelligent electronic device based on the at least two QoS parameters as taught by Bush to provide an IED capable to addresses faults and cyber security threats to the utility network (Bush, [0003]).

As for claim 16, Huang discloses:
Monitoring the at least two parameters of the wireless communication comprises monitoring at least two of the following: a received signal strength indicator, a latency parameter, a packet loss rate parameter, and a network load parameter (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146], Monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate).  

As for claim 17, Huang discloses:
Receiving, via the wireless communication module (Bush, [0023]-[0024], The IEDs with wireless communications equipment for wireless communication with network devices), at least one QoS parameter determined in the base station from the base station (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], [0143]-[0146],  Receiving operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate determined in the base station from the base station).  

As for claim 18, Huang discloses:
Monitoring at least one status variable of the base station received from the base station, wherein the at least one status variable includes at least one of the following: a power status of the base station indicating the base station is on normal electric power or an uninterruptable power supply, a health status of the base station, and a health status of at least one internal system of the base station (Huang, [0103]-[0104], [0140], [0143]-[0146], Monitoring/diagnosing an overload status and/or low service quality of a base station. The Examiner interprets overload and/or low service quality to indicate a health status).  

7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al, US 2021/0099369 in view Bush et al, US 2012/0249286 as applied to claim 1 above, and further in view of Karandikar et al, US 2016/0239078 hereafter Karandikar.

As for claim 6, the combination of Huang and Bush discloses:
 	Determining a state of communication outage based on the at least two QoS parameters (Huang, [0048], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0103]-[0104], [0140], Determining overload status and/or low service quality by monitoring operation & service quality information of the base station/network including signal strength, delay, network load, packet loss rate). 

The combination of Huang and Bush does not explicitly disclose operating the intelligent electronic device in a fail-safe mode.

	However, Karandikar discloses operating the intelligent electronic device in a fail-safe mode (Karandikar, [0013], Operating an IED in a reduced/low state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Huang and Bush with operating the intelligent electronic device in a fail-safe mode to extend the life of a display in an IED used outdoors by powering the display off or by reducing power thereto when not in use (Karandikar, [0004]).

Allowable Subject Matter

8.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bag et al, US 2021/0022021 paragraph [0007] discloses detecting channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469